Case: 15-30807      Document: 00513641752         Page: 1    Date Filed: 08/17/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 15-30807
                                                                                FILED
                                                                          August 17, 2016
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAMES PHILLIPS, also known as Kaleem Mustafaa,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                      for the Western District of Louisiana
                            USDC No. 3:14-CR-144-1


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       James Phillips appeals his conviction for interstate transportation of a
stolen motor vehicle and sentence of 110 months of imprisonment and three
years of supervised release. He challenges the denial of his motion to suppress
statements he made to law enforcement following his arrest and the
reasonableness of his sentence.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30807    Document: 00513641752     Page: 2   Date Filed: 08/17/2016


                                 No. 15-30807

      Any unlawful delay in Phillips’s presentment to a state court judge does
not provide an independent basis for suppression. See United States v. Martin,
431 F.3d 846, 848-49 (5th Cir. 2005). Phillips had no right to be presented to
a federal court judge when he made his statements. See Barnett v. United
States, 384 F.2d 848, 858 (5th Cir. 1967). The totality of the circumstances
supports the district court’s conclusion that Phillips’s statements were
voluntary. See United States v. Anderson, 755 F.3d 782, 790 (5th Cir. 2014).
      Phillips fails to rebut the presumption of reasonableness that applies to
his within-guidelines sentence. See United States v. Cooks, 589 F.3d 173, 186
(5th Cir. 2009); United States v. Campos-Maldonado, 531 F.3d 337, 338 (5th
Cir. 2008). Any claim of a procedural sentencing error based on the sentence
enhancement for being an organizer or leader is waived by virtue of inadequate
briefing. Cf. United States v. Reagan, 596 F.3d 251, 254 (5th Cir. 2010); United
States v. Stalnaker, 571 F.3d 428, 439-40 (5th Cir. 2009).
      The judgment of the district court is AFFIRMED.




                                       2